IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: PETITION TO EMPANEL                : No. 153 MM 2018
FOURTH INDICTING GRAND JURY               :
                                          :
                                          :
PETITION OF: HON. THOMAS G.               :
PARISI, PRESIDENT JUDGE OF BERKS          :
COUNTY                                    :


                                    ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2018, the Petition for Permission to

Convene the Fourth County Indicting Grand Jury is GRANTED.